Title: From Benjamin Franklin to James Logan, 3 April 1748
From: Franklin, Benjamin
To: Logan, James


Sir
Ap. 3. 48.
I have a Letter from Mr. Samuel Lawrence of New York, (who undertook to ship the Guns for us) informing, that two small Vessels had been agreed with to bring them round; but a Sloop arriving there on Sunday last that had been chas’d in Lat. 35. by a Ship and Brigt. [brigantine] that were suppos’d to be Don Pedro with a Consort coming on this Coast, the Governor and Council thought it more advisable to send them to Brunswick, which we since hear is done: Capt. Wallace, a discreet old Sea-Commander of this Place, goes today or tomorrow to receive them there, and provide Carriages &c. to bring them to Philadelphia. The Postmaster at New York, and another Correspondent there, write me, that the Ship seen was certainly that of Dom Pedro; the Capt. of the Vessel chas’d knowing her well, having often seen her at the Havana where he has been several Voyages with a Flag of Truce. He was very near being taken, but escaped by Favour of the Night. We are glad to hear the Don is come out with one Consort only, as, by some Accounts, we apprehended he intended to bring a small Fleet with him. It now looks as if his Design was more against our Trade than our City.
With this I send you a Pacquet from London, and a Pamphlet from Sweden, both left with me for you by the new Swedish Missionary, Mr. Sandin.
You must have heard that Mr. James Hamilton is appointed our Governor; an Event that gives us the more Pleasure, as we esteem him a benevolent and upright as well as a sensible Man. I hope he will arrive here early in the Summer, and bring with him some Cannon from the Proprietor. I am, Sir, Your most obliged humble Servant
B Franklin
 Addressed: To James Logan Esqr
Endorsed: Ben Franklin Apr 3d 1748